Case 1:18-cv-00431-MAC-ZJH Document 25 Filed 08/04/20 Page 1 of 2 PageID #: 362




  UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


 AVERY LAMARR AYERS,                               §
                                                   §
                 Petitioner,                       §
                                                   §
 versus                                            §   CIVIL ACTION NO. 1:18-CV-431
                                                   §
 WARDEN, FCI BEAUMONT LOW,                         §
                                                   §
                 Respondent.                       §

     MEMORANDUM ORDER OVERRULING PETITIONER’S OBJECTIONS AND
    ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

          Petitioner Avery Lamarr Ayers, a former inmate confined at the Federal Correctional

 Complex in Beaumont, Texas, proceeding pro se, brought this petition for writ of habeas corpus

 pursuant to 28 U.S.C. § 2241.

          The court referred this matter to the Honorable Zach Hawthorn, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The magistrate judge recommends that the above-styled petition should be dismissed.

          The court has received and considered the Report and Recommendation of United States

 Magistrate Judge, along with the record, pleadings and all available evidence. Petitioner filed

 objections to the magistrate judge’s Report and Recommendation. This requires a de novo review

 of the objections in relation to the pleadings and the applicable law. See FED. R. CIV. P. 72(b).

          After careful consideration, the court concludes petitioner’s objections are without merit.

 Petitioner was convicted and sentenced in the United States District Court for the Southern District

 of Texas. As the magistrate judge found, to the extent petitioner is challenging the manner in

 which the sentencing judge imposed the sentence, his claim does not meet the criteria required to

 support a claim under the savings clause of 28 U.S.C. § 2255. Further, since filing this petition,

 petitioner has been released from custody and he has completely discharged his sentence on July

 21, 2020. See https://www.bop.gov/inmateloc/. Therefore, petitioner’s claims are moot and this
Case 1:18-cv-00431-MAC-ZJH Document 25 Filed 08/04/20 Page 2 of 2 PageID #: 363



 court lacks jurisdiction to resolve the issue of whether he served excess prison time. See Lawson

 v. Berkebile, 308 F. App’x 750, 752 (5th Cir. Jan. 26, 2009).

                                             ORDER

        Accordingly, petitioner’s objections are OVERRULED.            The findings of fact and

 conclusions of law of the magistrate judge are correct, and the report of the magistrate judge is

 ADOPTED. A final judgment will be entered in this case in accordance with the magistrate

 judge’s recommendation.

         SIGNED at Beaumont, Texas, this 4th day of August, 2020.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                                2
